Citation Nr: 1739077	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-03 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a disability manifested by chest pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel





INTRODUCTION

The Veteran had active duty from June 1979 to September 1979 and from December 1982 to May 1992, to include service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the Veteran's file has subsequently been transferred to the RO in Baltimore, Maryland.

The issues have been recharacterized accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a disability manifested by chest pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Atopic dermatitis with pseudo folliculitis barbae (PFB) is related to service.


CONCLUSION OF LAW

The criteria for service connection for atopic dermatitis with PFB have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for a skin disorder, which he contends had onset in service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service treatment records show that the Veteran was diagnosed with atopic dermatitis and PFB.  See, e.g, Service treatment records (November 1, 1988; August 2, 1989; February 14, 1990).  Post-service treatment records, including the earliest of record, show a longstanding history of PFB and atopic dermatitis.  See, e.g., VA treatment records (February 20, 2003); VA examination (July 2012).  Accordingly, this case turns on whether the Veteran's current dermatitis and PFB are related to his in-service diagnosis of the same.

The evidence regarding the etiology of the Veteran's current dermatitis and PFB consists of the Veteran's report of symptoms since service, post-service treatment records, and VA medical opinions dated May 2011 and July 2012.

The Veteran has consistently provided competent reports of dermatitis and PFB since their initial in-service diagnosis as well the fact dermatitis spread from his face to his entire body in 2002.  See, e.g., VA treatment record (February 20, 2003); Substantive Appeal (February 2013).  While the Veteran lacks the medical expertise to self-diagnose or render an opinion regarding the etiology of his current skin disorder, he his competent to report symptoms he can personally experience, such as bumps and patches of unusually dry, discolored skin in and since service.  See 38 C.F.R. § 3.159; see, e.g., Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran's statements are highly credible as many of them were made in the context of medical treatment, some made many years before his service connection claim.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  The credibility of his statements is further enhanced as they are in step with service and post-service treatment records showing continuous evidence of dermatitis and PFB in and since service.  Indeed, the fact that the Veteran's skin was normal during clinical evaluation on separation from service is also in step with his report that his skin was not flaring up during the evaluation.  See, e.g., Substantive Appeal (February 2013).  Accordingly, the Veteran's report of symptoms in and since service coupled with service and post-service treatment records showing continuous diagnoses of atopic dermatitis and PFB in and since service weight heavily in his favor.

In May 2011, a VA examiner diagnosed chronic dermatitis and xerosis and opined that they are not related to service.  The rationale was that these disorders were not diagnosed in service and that the Veteran's skin was normal during clinical evaluation on separation from service.

The Board finds that the May 2011 VA examiner's opinion is inadequate for failure to address favorable evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record).  For instance, the examiner failed to explain why the Veteran's in-service diagnoses of atopic dermatitis and PFB (see, e.g., STR, February 14, 1990) are not related to his current atopic dermatitis and PFB (see, e.g, VA treatment record, February 20, 2003).  This inadequacy is particularly troubling in light of lay and medical evidence of episodic symptoms in and since service.  As such, the Board affords no probative value to the May 2011 VA examiner's opinion.

In July 2012, a VA examiner opined, without rationale, that the Veteran's current skin disorders "are not a result of the gulf war."

The Board finds that the July 2012 VA examiner's opinion is inadequate for lack rationale.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  Accordingly, the Board affords no probative value to the July 2012 VA examiner's opinion.

In July 2012, a second VA examiner opined that the Veteran's atopic dermatitis is not related to service as atopic dermatitis is a common problem.  The examiner further noted that the Veteran's current skin disability is not related to in-service exposure to environmental hazards in the Persian Gulf as such would have had immediate onset.

The Board finds that the July 2012 VA examiner's opinion is inadequate for failure to address favorable lay and medical evidence of atopic dermatitis and PFB in and since service.  See Gabrielson, 7 Vet. App. at 40.  Accordingly, the Board affords no probative value to the July 2012 VA examiner's opinion.

Even though all of the VA medical opinions in the record are inadequate, the Board concludes that there is sufficient evidence to resolve reasonable doubt in the Veteran's favor and therefore a remand is not necessary to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  In this regard, the Veteran's consistent report of symptoms since his in-service diagnosis coupled with post-service treatment records showing a longstanding history of atopic dermatitis and PFB indicate that it is at least as likely as not that the Veteran's current atopic dermatitis and PFB are related to service.  After resolving any doubt in the Veteran's favor, the Board finds that service connection for atopic dermatitis with PFB is warranted.


ORDER

Service connection for atopic dermatitis with PFB is granted.

REMAND

The Veteran seeks service connection for a disability manifested by chest pain.  He reports a history of chest pain, stemming from just below the right collar bone, in and since service.  See Claim (July 31, 2010); Statement (January 30, 2012).

In July 2011, the Veteran was diagnosed with sleep apnea following polysomnogram.  See VA treatment record (July 28, 2011).

In July 2012, a VA examiner opined that the Veteran's current sleep apnea is not related to service.

The Board finds that VA examination is needed to address the nature and etiology of the Veteran's reported chest pain.  Significantly, the July 2012 VA Gulf War Examination failed to address the Veteran's report of chest pain in and since service, instead focusing on his sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of his reported chest pain.  Provide him a reasonable period of time to submit this evidence.

2.  Obtain any outstanding treatment records.

3.  Provide the Veteran with a VA examination by an appropriate medical professional.  The examiner is to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of the claimed condition is attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e)  If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)? 

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies) ?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


